Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered December 10, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the defendant’s contentions that the court abused its discretion in failing to grant adjournments prior to and during trial, and find them to be without merit (see, People v Spears, 64 NY2d 698; People v Africk, 107 AD2d 700). We have considered the defendant’s other contention and find it to be unpreserved for appellate review (see, People v West, 56 NY2d 662), and in any event, any error was harmless in view of the clearly overwhelming proof of the defendant’s guilt. Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.